 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   GEOFFREY D. WILSON
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-00304 LJO

12                                Plaintiff,
                                                         JOINT STIPULATION TO CONTINUE
13                          v.                           SENTENCING, FORFEITURE HEARING AND
                                                         FORFEITURE BRIEFING SCHEDULE; AND
14   JOSE JESUS CARBAJAL,                                ORDER

15                                Defendant.

16

17          The United States of America, by and through Assistant United States Attorneys Melanie L.

18 Alsworth and Geoffrey D. Wilson, and Jai M. Gohel, Attorney for Defendant, Jose Jesus Carbajal,

19 hereby agree and stipulate to continue the sentencing, forfeiture hearing and reschedule briefing for the

20 reasons discussed herein.

21          Defendant Carbajal is currently scheduled for sentencing on October 28, 2019, and a forfeiture

22 hearing is scheduled for October 7 to address items seized in connection with this case.

23          Attorney Gohel is scheduled to begin a murder trial in Contra Costa County in September 2019.

24 Although the case is scheduled to begin on September 3, Attorney Gohel has advised that the case is

25 trailing at least one other matter, and his case will not begin until later in the month. Attorney Gohel

26 represents, based on the timing of the Contra Costa County trial, that he will be unavailable on October

27 7 and October 28, the dates scheduled for the forfeiture hearing and sentencing, respectively, in Mr.

28 Carbajal’s case.


       CONTINUANCE – SENTENCING AND FORFEITURE           1
       HEARINGS, AMENDED BRIEFING SCHEDULE
 1         To accommodate counsel’s schedule, and presuming the Court’s availability, the parties have

 2 agreed that sentencing should be continued to December 16, 2019 at 11:00am, and the forfeiture hearing

 3 should be rescheduled to December 2, 2019 at 11:00am. Additionally, the forfeiture briefing schedule

 4 should be amended as follows:

 5                   United States’ opening brief is to be filed by November 4, 2019

 6                   Defense opposition to be filed by November 18, 2019

 7                   United States’ reply, if any, by November 25, 2019

 8                                                        Respectfully submitted,

 9

10   Dated: September 3, 2019                                 MCGREGOR W. SCOTT
                                                              United States Attorney
11

12                                                     By: /s/ Melanie L. Alsworth
                                                           Melanie L. Alsworth
13                                                         Geoffrey D. Wilson
                                                           Assistant United States Attorneys
14

15   Dated: September 3, 2019                                /s/ Jai M. Gohel
                                                             Jai M. Gohel
16                                                           Counsel for Defendant
17

18

19                                                   ORDER
20

21

22

23 IT IS SO ORDERED.

24
        Dated:       September 4, 2019                       /s/ Lawrence J. O’Neill _____
25                                                 UNITED STATES CHIEF DISTRICT JUDGE

26

27

28


      CONTINUANCE – SENTENCING AND FORFEITURE            2
      HEARINGS, AMENDED BRIEFING SCHEDULE
